            Case 3:19-cv-08320-VC Document 22 Filed 11/10/20 Page 1 of 3




1    LAUREN MELYNN JOHNSON, SBN 322318
     BAY AREA LEGAL AID
2    1735 Telegraph Ave.
     Oakland, CA 94612
3    ljohnson@baylegal.org
     Phone: (510) 250-5203
4    Fax: (510) 663-4740

5    Attorney for Plaintiff

6
                                     UNITED STATES DISTRICT COURT
7
                                   NORTHERN DISTRICT OF CALIFORNIA
8
9

10      Tiara Lanae George,
                Plaintiff,                                CIVIL NO. 3:19-cv-08320-VC
11         v.
12                                                        STIPULATION AND PROPOSED ORDER
        Andrew Saul, Commissioner of Social               APPROVING SETTLEMENT OF
13
        Security,                                         ATTORNEY FEES PURSUANT TO THE
14              Defendant                                 EQUAL ACCESS TO JUSTICE ACT, 28
                                                          U.S.C. § 2412(d) AND COSTS PURSUANT
15                                                        TO 28 U.S.C. § 1920
16
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff will be awarded attorney fees in the amount of
18
     $10,000 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and zero dollars
19
     ($00.00) in costs under Taxation of Costs, 28 U.S.C. § 1920. This amount represents compensation
20
     for all legal services rendered on behalf of Plaintiff by counsel in connection with this civil action, in
21
     accordance with 28 U.S.C. §§ 2412(d), 1920.
22

23          After the Court issues an order for EAJA fees to Plaintiff, the Government will consider any

24   assignment of EAJA fees to Plaintiff’s counsel, Bay Area Legal Aid. Pursuant to Astrue v. Ratliff,

25   130 S.Ct. 2521, 2252-2253 (2010), the ability to honor any such assignment will depend on whether

26   the fees are subject to any offset allowed under the United States Department of the Treasury's Offset

27

28
                                                      1
              STIPULATION AND PROPOSED ORDER FOR EAJA FEES 3:19-cv-08320-VC
            Case 3:19-cv-08320-VC Document 22 Filed 11/10/20 Page 2 of 3




1    Program. After the order for EAJA fees is entered, the Government will determine whether they are

2    subject to any offset.

3           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
4    Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to be made
5    directly to Bay Area Legal Aid, Tax ID# XX-XXXXXXX, pursuant to any assignment executed by
6    Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Bay Area Legal Aid, 1735
7    Telegraph Ave., Oakland, CA 94612.
8
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
9
     fees and does not constitute an admission of liability on the part of Defendant under the EAJA.
10
     Payment of the agreed amount shall constitute a complete release from, and bar to, any and all claims
11
     that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees in connection with
12
     this action. This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
13
     Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA,
14
     although Bay Area Legal Aid has waived their right to claim any fees under 42 U.S.C. §406(b).
15

16                                          Respectfully submitted,

17

18          Dated: November 9, 2020                        By: /s/ Lauren M. Johnson____________
19                                                         Lauren M. Johnson
                                                           Bay Area Legal Aid
20                                                         Attorney for Plaintiff

21

22          Dated: November 9, 2020                        By: /s/ Amanda Schapel_______________
                                                           *As authorized via email November 9, 2020
23                                                         Amanda Schapel
                                                           Special Assistant United States Attorney
24                                                         Attorney for Defendant
25

26

27

28
                                                     2
              STIPULATION AND PROPOSED ORDER FOR EAJA FEES 3:19-cv-08320-VC
Case 3:19-cv-08320-VC Document 22 Filed 11/10/20 Page 3 of 3
